Exhibit 4.32 CHANGE ORDER N°3 to Work Order # 800089 (PBT2-204) This Change Order number 3 to Work Order # 800089 (PBT2-204) (hereinafter “Change Order”) is made and entered into as of the date of last signature (hereinafter “Effective Date”) by and between Prana Biotechnology Limited (hereinafter “Sponsor”) with an office located at Level 2,369 Royal Parade, Parkville, VIC 3052, Australia and INCResearch Australia Pty Limited, together with its parent company, subsidiaries and legal affiliates (hereinafter “INCResearch”) with offices located at 124 Lipson Street, Port Adelaide SA 5015, Australia. RECITALS WHEREAS, Sponsor and INC Research have entered into Work Order # 800089 hereinafter “Agreement”) to perform Services for Protocol PBT2-204 for study entitled: Randomised, Double-blind, Placebo-controlled, Parallel-group, Phase 2 Study to Evaluate the Effect of One Dose of PBT2 (250mg daily) for 52 Weeks on Aß Deposition in the Brains of Patients with Mild Alzheimer’s Disease Compared to Placebo and to Evaluate the Safety and Tolerability of PBT2 (250mg daily) for 52 Weeks in Patients with Mild Alzheimer’s Disease (hereinafter “Study”), which was signed by Sponsor and INC Research on 18th April 2012 and WHEREAS, during the course of the performance of the Study, Sponsor and INC Research have identified changes in assumptions; and WHEREAS, Sponsor desires to retain additional services from INC Research and INC Research desires to supply such services to Sponsor under the terms and conditions set forth herein; and WHEREAS, Sponsor and INC Research agree that all other terms and conditions of the Agreement shall remain in full force and effect, unless specifically agreed otherwise in this Change Order; and WHEREAS, Sponsor and INCResearch agree that the services and costs covered by this Change Order are additional to the services and costs covered by the Agreement and previous Change Orders; NOW THEREFORE, subject to the terms, conditions and covenants hereinafter set forth, INC Research and Sponsor agree as follows: SECTION I: CHANGES IN SCOPE This section contains an overview of the changes in assumptions, timelines, and revision in Scope of services. In summary, this Change Order mainly reflects the following changes: Services ● Additional Cost for work related to Case Report Form (CRF) design guidelines ● Edits and revisions for CRF version 2 ● Database and edit check programming in support of CRF version 2 ● Data Entry for 3,640 questionnaires ● Additional queries and pages cleaned/monitored ● Quality Check (QC) of additional Safety Lab programming ● Programming of two biomarker labs. INCResearch Australia Pty Limited – 800089 INC Research, LLC – CONFIDENTIAL Prana PBT2-204, Change Order #3 version 1 Page 1 of 3 ● Statistical Analysis Plan updates to include expansion of analysis, editing, additional text, additional tables and listing shells. ● Additional analysis datasets to support increased analysis. ● Addition of 22 Unique tables ● Addition of 70 Repeat tables ● Addition of 40 Listings ● Addition of 190 analysis endpoints The parties hereby agree the total cost associated with this Change Order is AUD $193,000.00 SECTION II: COSTS OVERVIEW The additional deliverables and tasks performed by INC Research are specified in Attachment A. This Attachment includes an overview of the total prices of deliverables in the original agreement and previous change orders, and an overview of the additional total prices of the new deliverables and services. The total amount of all contracted deliverables (original agreement including all change orders) is shown in Attachment A. A summary of both direct and indirect costs related to the original agreement and all changes in scope as occurred is provided in the table below: Effective Date Direct Costs AUD$ Indirect Costs AUD$ Grand Total AUD$ Original Contract 18th April 2012 Change Order # 1 19th July 2012 Change Order # 2 29th July 2013 Change Order #3 Upon Execution Total Contract Value SECTION III: REVISED PAYMENT TERMS INC will invoice the Sponsor for Data Management, Statistics and Medical Writing Direct costs according to the following schedule: ● Execution of Agreement - Invoiced AUD $36,827.00 from original WO ● Database Complete - Invoiced AUD $36,827.00 from original WO New contract total for Data Management, Statistics and Medical Writing Direct costs AUD $530,246.00, less total already invoiced AUD $73,654.00. New total to be invoiced AUD $456,592.00 ● 50% Data Entered - 25% of new total AUD $114,148.00 ● 100% Data Entered - 25% of new total AUD $114,148.00 ● Database Lock - 25% of new total AUD $114,148.00 ● 1st Draft 1st Study Report - 15% of new total AUD $68,488.80 ● 1st Draft 2nd Study Report - 5% of new total AUD $22,829.60 ● Final Study Report - 5% of new total AUD $22,829.60 INCResearch Australia Pty Limited – 800089 INC Research, LLC – CONFIDENTIAL Prana PBT2-204, Change Order #3 version 1 Page2 of 3 SIGNATURE COUNTERPARTS. This Change Order may be signed in counterparts and said counterparts shall be treated as though signed as one document. The parties acknowledge legal validity of facsimile, portable document format or other commercially acceptable electronic exchange of copies of the documents, which are essential for Change Order execution. A party which uses a facsimile, portable document format or other commercially acceptable electronic exchange copy of an authorized person’s signature in the documents guaranties its authenticity. IN WITNESS WHEREOF, the undersigned have caused this Change Order to be executed by a duly authorized individual on behalf of each requisite party effective as of the day and year last written below. Prana Biotechnology Limited INCResearch Australia Pty Limited Signature By: Signature By: DIANNE ANGUS Name (print) Name (print) Chief Operating Officer Title Title 14 March 2014 Date Date INCResearch Australia Pty Limited – 800089 INC Research, LLC – CONFIDENTIAL Prana PBT2-204, Change Order #3 version 1 Page3 of 3 Revised Total Budget Service/Item Comments Unit Cost WO & CO#1 Number of Units CO#2 Number of Units CO#3 Number of Units WO& CO#1 Item Cost CO#2 Item Cost CO#3 Item Cost AUD$ Study Start Up Activities Study Training/ Internal Kick Off Meeting Familiarization, Protocol, IB, CRF, procedures etc. 0 0 Study Training/ Internal Kick Off Meeting Familiarization, Protocol, IB, CRF, procedures etc. 0 0 0 Study Sponsorship Contract/insurance review, Indemnification 0 0 0 Study Manual/Monitoring Manual Development To be confirmed by client if required 0 0 0 List Trial on Public Register e.g ACTR, Clintrials.gov 0 0 0 Investigator/Site Identification Identify upto sitesto select final 5 0 0 0 Clinical Trial Agreements Negotiation / coordination with site 0 0 0 Study Training Familiarization etc 0 0 Study Training on Protocol Amendment Familiarization etc 0 0 Study Training on Protocol Amendment Familiarization etc 0 0 Essential document collection Creation, Collection and tracking 0 Ethics submissions- Australia Per site includes application, customize IC/PI document, copying/collation, follow up with ethics questions 0 0 0 Ethics submissions - New Zealand Per site includes application, customize IC/PI document, copying/collation, follow up with ethics questions 0 0 0 Regulatory Submissions -Australia Creation of CTN form and TGA liaison 0 0 0 Regulatory Submissions - New Zealand Creation of SCOTT form and MedSafe liaison 0 0 0 Regulatory Submissions Follow-up - New Zealand 6-monthly status reports and close out final report 0 0 0 Study Manual/Monitoring Manual Development 0 0 Study Files Set up of study master files and Investigator site files 0 File Management per month 0 0 CRA Administration Communications - Customer, site, project Manager 0 0 0 Import/Export Permit Handling TGA/AQIS liaison, application, distribution 0 0 0 Senior Management overview Study status, issue resolution, client liaison 0 0 0 0 File Management - 2 new sites per month from August 2012 0 0 File Management - 4 Sites per month fromOctober 2013 0 0 Subtotal 0 Customer Project Team Meetings Travel time 0 hours return 0 0 Travel time 0 hours return 0 0 Attendance Location 0 0 Attendance Location 0 0 Customer Kick-off Meeting Teleconference 0 0 Customer Kick-off Meeting Teleconference 0 0 Coordination of meeting 90 0 Teleconference participation 25 x 1 hour Telecon, 1 CRAs 0 0 Teleconference participation 16 x monthly hour Telecon, 1 CRA 0 0 Teleconference participation 24xfortnightly1 hour Telecon, 2 CRAs 0 0 Teleconference participation 24xfortnightly1 hour Telecon,1 PM 0 0 Subtotal 0 Investigator’s/Monitor’s Meeting Preparation of presentations Trident & Customer shared responsibility 0 0 Prana Biotechnology Limited Protocol #: PBT2-204 INC Research, LLC – CONFIDENTIAL 1 INCR Project Code: 800089 Revised Total Budget Travel time 0 hours return 0 0 0 0 Travel time 0 hours return 0 0 0 0 Attendance assume 1 day meeting, 0 PM 0 0 0 Attendance assume 1 day meeting, 1 CRA 0 0 Coordination of meeting Mlg coordination, travel, dinner, binders, etc 0 Coordination of meeting Mlg coordination, travel, dinner, binders, etc 90 0 Subtotal 0 0 Site Visits Additional Travel time for each round of site visits 0 hours return 0 Pre-Study Visits Incl. prep, travel, on-site, reporting& follow-up 0 Study Initiation Incl. prep, travel, on-site, reporting& follow-up 0 0 Study Initiation Incl. prep, travel, on-site, reporting& follow-up 0 0 Monitoring Visits (1 Day visits) Incl. prep, travel,1 day on-site, reporting & follow-up4 visits/site 0 Monitoring Visits (2 Day visits) Incl. prep, travel,2 days on-site, reporting & follow-up3 visits/site 0 Monitoring Visits (3 Day visits) Incl. prep, travel, 3 days on-site, reporting & follow-up 0 visits/site 0 0 0 Follow-up Monitoring Visits Incl. prep, travel, on-site, reporting& follow-up 0 visits/site 0 0 0 Unblinded Monitoring Visits Incl. prep, travel, on-site, reporting& follow-up 0 visits/site 0 0 0 Closeout visits Incl. prep, travel, on-site, reporting& follow-up 0 0 Closeout visits Incl. prep, travel, on-site, reporting& follow-up 0 0 Site Audit attendance Incl. prep, travel, 1 day on-site, reporting& follow-up 0 visits 0 Subtotal 0 SiteManagement: Site Management (October 2011 - Nov 2011) 1 site 0 0 Site Management (Dec 2011 - May 2012) 2 sites 0 0 Site Management (June 2012 -July 2013) 3 sites 0 0 Site Management (August 2012 - July 2013) per month -2 new sites 0 0 Site Management (August 2013 - September 2013) 3 sites 0 0 Site Management (August 2013 - September 2013) per month - 2 new sites 0 0 Site Management (October 2013 - November 2014) per month - 4 Sites 0 0 Management/Supervision per month 0 Subtotal 0 Project Management Local coordination/supervision (June 2011 - August 2011) per month 0 Local coordination/supervision (August 2011 - May ***) Biotechnology Limited per month 0 File Management per month 0 Prana Biotechnology Limited Protocol #: PBT2-204 INC Research, LLC – CONFIDENTIAL 2 INCR Project Code: 800089 Revised Total Budget Administer Site Payments per site 0 Teleconference participation with client/PM 0 x 1 hour Sponsor Telecon, and 0 x 1 hour Team Tetecon 0 Project Status Reporting per month 0 Project Assistance (June 2011 - July 2013) per month 0 Subtotal $0 Safety Monitoring Familiarization and Set up Study Completion Archiving, collation and client correspondence Study administration (first 6 months) Correspondence, tracking, client liaison, filing Study administration (XXXX - XXXX) Correspondence, tracking, client liaison, filing 83 Safety Administration Incl. set up, maintenance and completion activities 0 0 Safety Administration Study Extension 83 0 0 Initial Receipt and handling SAEs All events- assume 1 SAE 0 Medical Review of SAEs and Narrative creation Optional - as required 0 0 Reporting to local Authorities Assume 1 Reportable events 0 Follow up of SAEs Assume 2 hours/Follow-up/SAE. 1 Follow-ups 0 Investigator Notification Letters preparation and oversight 0 Medical Monitor only if required 0 Set Up DSMB Charter 0 Attend DSMB meetings (via teleconference) assume 1 hr meetings x 2 meetings 0 Prepare Minutes/Reports from DSMB meetings 0 Subtotal 0 Data Management & Statistics CRF Design 25 unique pages. 80 pages of CRF and 11 pages of questionnaire 91 Total pages. One print run. 0 0 CRF Design CRF design guidelines 85 0 0 CRF Design Edits and revisions for version 2 0 0 CRF Design (extension) 80 pages of CRF (70 on average entered ) One print run. 0 0 Database design and build 0 0 Database design and build (extension) 57 0 0 Database / Consistency Check programming 53 0 0 Database / Consistency Check programming Database and edit check programming in support of version 2 0 0 Database / Consistency Check programming extension) 33 0 0 Data Validation Manual / Data Management Plan 0 0 Data Validation Manual / Data Management Plan (extension) 0 0 Data entry Double Data Entry 40 patients x80 CRF pages plus 40 x 11 questionnaires3640 tolal pages. Cost per extra page5.87 6 0 Prana Biotechnology Limited Protocol #: PBT2-204 INC Research, LLC – CONFIDENTIAL 3 INCR Project Code: 800089 Revised Total Budget Data entry (extension) Double Data Entry 33 patients x 70 entered CRF pages 2310 total pages. Cost per extra page36.26 6 0 0 Medical Coding MedDRA-AE, WHO - Drug 6 0 0 Medical Coding (extension) MedDRA-AE, WHO - Drug 7 0 0 Data Cleaning/ Monitoring 3200 CRF pages. Cost per extra page$5.10 224 Queries. Cost per extra query$42.50 0 0 Data Cleaning/ Monitoring Additional pages cleaned/monitored 0 0 Data Cleaning/ Monitoring Additional queries raised 0 0 Data Cleaning / Monitoring (Extension) 2310 CRF pages. Cost per extra page$7.00 162 Queries. Cost per extra query$52.00 0 0 Quality Control 10% of all patients, 100% of all critical data (15% critical /85% non critical) 0 0 Quality Control Additional Safety Lab QC programming 0 0 Quality Control Additional Safety Lab QC (pages) 0 0 Quality Control (extension) 10% of all patients, 100% of all critical data (15% critical / 85% non critical) 0 0 Import laboratory data 1 central lab 0 0 Importlaboratory data 2 biomarker labs -programming 0 0 Import laboratory data 2 biomarker labs -data review 85 0 0 Import laboratory data (extension) 1 central lab. Import and review 0 0 Data exports Assume 2 exports 0 0 Data exports (extension) Assume 2 exports 0 0 Database maintenance Study Duration 18 months 0 0 Database maintenance (extension) Study Duration 18 months 0 0 DM &Statisties - Project Management Client meetings & corresp, DM metrics 1hrs/month x 18 months 0 0 DM &Statisties - Project Management (extension) Client meetings & corresp, DM metrics 1hrs/month x 18 months 0 0 Input to protocol Text and sample size calculation / power 0 0 Generation of Randomisation schedule envelope $12.50 0 0 Statistical Analysis Plan Includes text and table and listing shells. 0 0 Statistical Analysis Plan Additional hours to cover expansion of analysis. Includes discussion, editing, additional text additional tables and listing shells. 0 0 Statistical Analysis Plan Adaption of SAP for extension and combined analysis. Includes text plus table & listing shells 0 0 populations populations 0 0 (extension)Analysis populations populations 0 0 Analysis Datasets Specification, Programming & QC 0 0 Analysis Datasets Additional analysis datasets to support increased analysis 0 0 Analysis Datasets (extension) Specification, Programming & QC 0 0 Production of Tables & Listings 15 Unique tables. Cost per extra $720 20 Repeat tables. Cost per extra $240 0 Figures. Cost per extra $420 35 Listings. Cost per extra $300 0 0 Prana Biotechnology Limited Protocol #: PBT2-204 INC Research, LLC – CONFIDENTIAL 4 INCR Project Code: 800089 Revised Total Budget Production of Tables & Listings 22 Unique tables. Cost per extra $720 70 Repeat tables. Cost per extra $240 0 Figures. Cost per extra $420 40 Listings. Cost per extra $300 0 0 Production of Tables & Listings (extension) 2 Unique tables. Cost per extra $720 68 Repeat tables. Cost per extra $240 0 Figures. Cost per extra $420 35 Listings. Cost per extra $300 0 0 Statistical Analysis 10 analysis endpoints. Cost per extra $400 0 Statistical Analysis (extension) 10 analysis endpoints. Cost per extra $424 0 0 Provision of data to DSMB Assumes Interim running and QC of 6 TFLs in nowProgramming Tables and listings. 0 0 Provision of data to DSMB (extension) Assumes provision of excel spreadsheets and graphed laboratory values 0 0 Input to Final report Text for Inclusion in study report. 0 0 Input to Final report (extension) Text for Inclusion in study report. 0 0 Subtotal $482,482 Medical Writing (Optional) Clinical study report (CSR) 0 QA review of CSR Optional for Client 0 0 Subtotal 0 $47,763 TOTAL $899,637 Prana Biotechnology Limited Protocol #: PBT2-204 INCR Project Code: 800089 INC Research, LLC – CONFIDENTIAL 5 Revised Total Budget Expense/Item Comments Unit Cost WO & CO#1 Number of Units CO#2 Number of Units WO& CO#1 Item Cost AUD$ CO#2 Item Cost AUD$ CO#3 Item Cost AUD$ AUD$ Site Visits Other Site visit Costs Parking/tolls/meals and incidentals for site visits $50/day 0 Subtotal 0 General Expenses General Expenses - Couriers, Postage, Telecommunications, Copying, stationery (files) $70/site/month, 3 sites for 25 months S210/month 25 0 0 General Expenses - Couriers, Postage, Telecommunications, Copying, stationery (files) $70/site/month, 2 new sites for 16 months $140/month 16 0 0 General Expenses - Couriers, Postage, Telecommunications, Copying, stationery (files) $70/site/month, 4sites for 14 months $280/month 0 0 0 CRF Printing 1 0 Subtotal 0 TOTAL 0 Prana Biotechnology Limited Protocol #: PBT2-204 INCR Project Code: 800089 INC Research, LLC – CONFIDENTIAL 1 CHANGE ORDER N°4 to Work Order # 800089 (PBT2-204) This Change Order number 4 to Work Order # 800089 (PBT2-204) (hereinafter “Change Order”) is made and entered into as of the date of last signature (hereinafter “Effective Date”) by and between Prana Biotechnology Limited (hereinafter “Sponsor”) with an office located at Level 2, 369 Royal Parade, Parkville, VIC 3052, Australia and INCResearch Australia Pty Limited, together with its parent company, subsidiaries and legal affiliates (hereinafter “INC Research”) with offices located at 159 Port Road Hindmarsh, SA 5007, Australia. RECITALS WHEREAS, Sponsor and INC Research have entered into Work Order # 800089 hereinafter “Agreement”) to perform Services for Protocol PBT2-204 for study entitled: Randomised, Double-blind, Placebo-controlled, Parallel-group, Phase 2 Study to Evaluate the Effect of One Dose of PBT2 (250mg daily) for 52 Weeks on Aβ Deposition in the Brains of Patients with Mild Alzheimer’s Disease Compared to Placebo and to Evaluate the Safety and Tolerability of PBT2 (250mg dally) for 52 Weeks in Patients with Mild Alzheimer’s Disease (hereinafter “Study”), which was signed by Sponsor and INC Research on 18th April 2012 and WHEREAS, during the course of the performance of the Study, Sponsor and INC Research have identified changes In assumptions; and WHEREAS, Sponsor desires to retain additional services from INC Research and INC Research desires to supply such services to Sponsor under the terms and conditions set forth herein; and WHEREAS, Sponsor and INC Research agree that all other terms and conditions of the Agreement shall remain in full force and effect, unless specifically agreed otherwise in this Change Order; and WHEREAS, Sponsor and INC Research agree that the services and costs covered by this Change Order are additional to the services and costs covered by the Agreement and previous Change Orders; NOW THEREFORE, subject to the terms, conditions and covenants hereinafter set forth, INC Research and Sponsor agree as follows: SECTION I: CHANGES IN SCOPE This section contains an overview of the changes in assumptions, timelines, and revision in Scope of services. In summary, this Change Order mainly reflects the following changes: Services ●Case Report Form (CRF) version#2 update ●Database update and testing due to CRF version# 2 update ●Edit Checks update and testing due to CRF version#2 update The parties hereby agree the total cost associated with this Change Order is AUD $1,440 INCResearch Australia Pty Limited – 800089 INC Research, LLC – CONFIDENTIAL Prana PBT2-204, Change Order #4 version 1 Page 1 of 3 SECTION II: COSTS OVERVIEW The additional deliverables and tasks performed by INC Research are specified in Attachment A. This Attachment includes an overview of the total prices of deliverables in the original agreement and previous change orders, and an overview of the additional total prices of the new deliverables and services. The total amount of all contracted deliverables (original agreement including all change orders) is shown in Attachment A. A summary of both direct and indirect costs related to the original agreement and all changes In scope as occurred is provided in the table below: ***
